Case 3:18-cv-01994-FLW-TJB Document 169 Filed 07/26/21 Page 1 of 2 PageID: 7505




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


   TAKEDA PHARMACEUTICAL COMPANY
   LIMITED, TAKEDA PHARMACEUTICALS
   U.S.A.,   INC.,   and    TAKEDA
   PHARMACEUTICALS AMERICA, INC.,

        Plaintiffs and Counterclaim Defendants,              Civil Action No. 18-1994 (FLW)

   v.                                                                     ORDER

   ZYDUS PHARMACEUTICALS (USA) INC.,
   and CADILA HEALTHCARE LIMITED,

        Defendants and Counterclaim Plaintiffs.


          THIS MATTER having been opened to the Court by Plaintiffs Takeda Pharmaceutical

 Company Limited, Takeda Pharmaceuticals U.S.A., Inc., and Takeda Pharmaceuticals America,

 Inc., through counsel Cynthia Stencel Betz, Peter Hwichan Noh, Ravin R. Patel, and John Edmund

 Flaherty, Esqs., on a motion for summary judgment on the antitrust counterclaims brought by

 Defendants Zydus Pharmaceuticals (ISA) Inc. and Cadila Healthcare Limited, see ECF No. 141;

 it appearing that Defendants oppose the motion and cross-move for partial summary judgment,

 asking the Court to foreclose Plaintiffs’ Noerr-Pennington defense, see ECF No. 142; it appearing

 that the Court having considered the parties’ submissions in connection with the motions pursuant

 to Fed. R. Civ. P. 78, for the reasons set forth in the Opinion filed on this date, and for good cause

 shown,

          IT IS on this 26th day of July 2021,

          ORDERED that Plaintiffs’ motion is GRANTED, Defendants’ motion is DENIED, and

 Defendants’ counterclaims are DISMISSED. As Plaintiffs have voluntarily dismissed their




                                                   1
Case 3:18-cv-01994-FLW-TJB Document 169 Filed 07/26/21 Page 2 of 2 PageID: 7506




 claims, see ECF No. 55, leaving no claims remaining, the Clerk is directed to close this matter on

 the docket.

                                                                    /s/ Freda L. Wolfson
                                                                    Freda L. Wolfson
                                                                    U.S. Chief District Judge




                                                 2
